                  Case 2:20-mj-00902-DJA Document 51
                                                  50 Filed 09/13/21
                                                           09/10/21 Page 1 of 4




1    CHRISTOPHER CHIOU
     Acting United States Attorney
2    Nevada Bar Number 14853
     JIM W. FANG
3    Assistant United States Attorney
     501 Las Vegas Blvd. South, Ste. 1100
4    Las Vegas, Nevada 89101
     Phone: 702-388-6317
5    Email: jim.fang@usdoj.gov
     Attorneys for the United States of America
6
                                   UNITED STATES DISTRICT COURT
7                                       DISTRICT OF NEVADA

8    UNITED STATES OF AMERICA,                           Case No. 2:20-mj-00902-DJA

9                     Plaintiff,                        ORDER
                                                        Stipulation to Continue the Preliminary
                                                        Hearing (Sixth Request)
10           v.

11   EMELIO ROCHESTER,

12                    Defendant.

13

14           It is hereby stipulated and agreed, by and between Christopher Chiou, Acting United

15   States Attorney, through Jim W. Fang, Assistant United States Attorney, and Daniel Hill,

16   Esq., counsel for Defendant Emelio Rochester, that the preliminary hearing in the above-

17   captioned matter for Barber, previously scheduled for September 13, 2021, at 4:00 p.m., be

18   vacated and continued until a time convenient to the Court, but no earlier than October 13,

19   2021.

20           1.       Federal Rule of Criminal Procedure Rule 5.1(d) provides that “[w]ith the

21   defendant’s consent and upon a showing of good cause—taking into account the public

22   interest in the prompt disposition of criminal cases—a magistrate judge may extend the time

23   limits [for preliminary hearings] one or more times.” Here, the parties desire to explore the

24

25

26
                 Case 2:20-mj-00902-DJA Document 51
                                                 50 Filed 09/13/21
                                                          09/10/21 Page 2 of 4




 1   potential to resolve this matter before defendant is formally charged by a criminal

 2   indictment.

 3          2.       In that regard, the government has provided defense counsel with Rule 16

 4   discovery in order to facilitate pre-indictment resolution, and the parties have been in active

 5   plea negotiations. The parties have agreed to request additional time to make one final

 6   attempt at resolving this case pre-indictment. The parties understand that any further

 7   continuance would not be in the best interest of justice if an agreement is not reached.

 8          3.       This continuance is not sought for the purposes of delay, but to allow the

 9   parties to reach a potential resolution before the government moves forward with further

10   prosecution.

11          4.       Defendant is not in custody and agrees to the continuance.

12          5.       Denial of this request could result in a miscarriage of justice, and the ends of

13   justice served by granting this request outweigh the best interest of the public and the

14   defendants in a speedy trial.

15          6.       The additional time requested by this stipulation is excludable in computing

16   the time within which indictment must be filed pursuant to the Speedy Trial Act, 18 U.S.C.

17   § 3161(b), and considering the factors under 18 U.S.C. § 3161(h)(7)(A) and (B)(i) and (iv).

18          DATED this 10th day of September, 2021.

19   CHRISTOPHER CHIOU
     Acting United States Attorney
20
     s/Jim W. Fang                                       s/ Daniel Hill
21   JIM W. FANG                                        DANIEL HILL, ESQ.
     Assistant United States Attorney                   Counsel for Defendant Rochester
22   Counsel for the United States
23

24
                                                  2
25

26
                 Case 2:20-mj-00902-DJA Document 51
                                                 50 Filed 09/13/21
                                                          09/10/21 Page 3 of 4




 1                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 2
     UNITED STATES OF AMERICA,
 3
                     Plaintiff,
 4
            v.                                            Case No. 2:20-mj-00902-DJA
 5
     EMELIO ROCHESTER,                                    FINDINGS AND ORDER
 6
                     Defendant.
 7

 8

 9          Based on the pending Stipulation between the defense and the government, and good

10   cause appearing therefore, the Court hereby finds that:

11          1.       The parties desire to continue the preliminary hearing to facilitate pre-

12   indictment resolution. The government has provided defense counsel with Rule 16

13   discovery for that purpose, and the parties are in active plea negotiations. The parties

14   request a continuance in order to make one final attempt at reaching a resolution pre-

15   indictment, and understand that any further continuances would not be in the best interest

16   of justice if an agreement is not reached. The Court finds good cause to continue the hearing

17   one final time to allow the parties to reach a pre-indictment resolution.

18          2.       Both counsel for defendant and counsel for the government agree to the

19   continuance.

20          3.       Defendant is not in custody and agrees to the continuance.

21          4.       The continuance is not sought for the purposes of delay, but to allow the

22   parties to reach a potential resolution before the government moves forward with further

23   prosecution.

24
                                                  3
25

26
                 Case 2:20-mj-00902-DJA Document 51
                                                 50 Filed 09/13/21
                                                          09/10/21 Page 4 of 4




 1          5.       Denial of this request could result in a miscarriage of justice, and the ends of

 2   justice served by granting this request outweigh the best interest of the public and the

 3   defendants in a speedy trial.

 4          6.       The additional time requested by this stipulation is excludable in computing

 5   the time within which indictment must be filed pursuant to the Speedy Trial Act, 18 U.S.C.

 6   § 3161(b), and considering the factors under 18 U.S.C. § 3161(h)(7)(A) and (B)(i) and (iv).

 7          THEREFORE, IT IS HEREBY ORDERED that the preliminary hearing in the

 8   above-captioned matter currently scheduled for September 13, 2021, at 4:00 p.m. be vacated

 9                    October 18, 2021, at 4:00 p.m.,
     and continued to _________________________,      Courtroom 3A.
                                                   at _______.
                        10th
10          DATED this _____ day of September, 2021.

11

12                                               _______________________________________
                                                  HONORABLE DANIEL J. ALBREGTS
13                                                UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20

21

22

23

24
                                                  4
25

26
